Title: From James Madison to Congress, 9 December 1813
From: Madison, James
To: Congress


        
          December 9th 1813
          Confidential
          To the Senate and House of Representativesof the United States.
        
        The tendency of our commercial and navigation laws in their present state, to favor the Enemy and thereby prolong the war, is more and more developed by experience. Supplies of the most essential kinds find their way, not only to British ports and British armies at a distance, but the armies in our neighbourhood, with which our own are contending, derive from our ports and outlets, a subsistance attainable with difficulty if at all from other sources. Even the fleets and troops infesting our coasts and waters, are, by like supplies, accomodated and encouraged in their predatory and incursive warfare.
        Abuses having a like tendency take place, in our import trade. British fabricks and products, find their way into our ports, under the name and from the ports of other countries; and often in British vessels, disguised as neutrals, by false colours and papers.
        To these abuses it may be added that illegal importations are openly made, with advantage to the violators of the law, produced by undervaluations, or other circumstances involved in the course of the Judicial proceedings against them.
        It is found also that the practice of ransoming is a cover for collusive captures, and a channel for intelligence advantageous to the Enemy.
        To remedy as much as possible these evils, I recommend: That an effectual embargo on exports be immediately enacted.
        That all articles, known to be derived either not at all, or in an immaterial degree only, from the productions of any other Country than Great Britain, and particularly the extensive articles made of wool and cotton materials, and ardent spirits made from the cane, be expressly and absolutely prohibited, from whatever port or place, or in whatever vessels, the same may be brought into the United States; and that all violations of the non-importation act be subjected to adequate penalties.
        That among the proofs of the neutral and national character of foreign vessels, it be required that the Masters and Supercargoes, and three fourths

at least of the crews, be citizens or subjects of the country, under whose flag the vessels sail.
        That all persons concerned in collusive captures by the Enemy, or in ransoming vessels or their cargoes from the Enemy, be subjected to adequate penalties.
        To shorten as much as possible, the duration of the war, it is indispensable that the Enemy should feel all the pressure that can be given to it; and the restraints having that tendency will be borne with the greater cheerfulness by all good citizens, as the restraints will affect those most, who are most ready to sacrifice the interests of their country in pursuit of their own.
        
          James Madison
        
      